Citation Nr: 1212622	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In correspondence received in February 2012, the Veteran indicated that he wished to revoke his previous power of attorney that appointed the Disabled American Veterans as his representative.  Accordingly, he proceeds unrepresented.


FINDING OF FACT

In correspondence received in February 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for entitlement to service connection for a lumbar spine disability be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence received in February 2012, the Veteran expressed intent to withdraw the issue of entitlement to service connection for a lumbar spine disability.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


